NEMUS BIOSCIENCE, INC.
OFFICER CHANGE IN CONTROL SEVERANCE PLAN


This Nemus Bioscience, Inc. Officer Change in Control Severance Plan (the
"Plan") is being adopted by Nemus Bioscience, Inc. (together with its
subsidiaries, the "Company").  The Plan, as set forth herein, is intended to
provide severance pay to the executive officers whose service with the Company
is terminated due to certain qualifying events as described herein, and is
intended to reinforce and encourage the continued attention and dedication of
these individuals.


The Plan is intended to be a top hat welfare benefit plan under the Employee
Retirement Income Security Act of 1974, as amended ("ERISA").


1.              Defined Terms.  For purposes of the Plan, the following terms
shall have the meanings indicated below:


1.1            "Administrator" means the Board or a committee appointed by the
Board to administer the Plan.


1.2            "Affiliate" means, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question.  As used
herein, the term "control" means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.


1.3            "Base Compensation" means (i) for an employee, the Participant's
annual base salary rate in effect immediately prior to a Qualifying Termination,
and (ii) for an independent contractor, an amount equal to the Participant's
regular base cash compensation rate immediately prior to a Qualifying
Termination (whether paid directly to the Participant or to an entity that is an
Affiliate of the Participant), in each case, as determined without regard to any
reduction in annual base salary or regular base cash compensation rate, as
applicable, that occurs on or after a Change in Control.  For the avoidance of
doubt, a Participant's Base Compensation shall not include any bonus, commission
or other incentive compensation.


1.4            "Board" means the Board of Directors of the Company.


1.5            "Cash Severance" shall have the meaning set forth in Section
4.1(a) hereof.


1.6            "Cause" shall, notwithstanding the meaning provided in an
applicable employment or service agreement between a Participant and the
Company, mean (a) any material failure by the Participant to perform his or her
duties or responsibilities to the Company (other than any such failure resulting
from the Participant's Disability) after written demand for performance is
delivered to the Participant by the Administrator, which demand specifically
identifies the manner in which the Administrator believes that the Participant
has not substantially performed such Participant's duties, (b) any act of fraud,
embezzlement, theft, misappropriation, or material dishonesty by the Participant
relating to the Company or their respective businesses or assets, (c) the
Participant's commission of a felony or other crime involving moral turpitude,
or (d) any gross negligence or intentional misconduct on the part of the
Participant in the conduct of his or her duties and responsibilities or
services, as applicable, with the Company.
 



--------------------------------------------------------------------------------

1.7              "Change in Control" shall have the meaning set forth in the
Nemus Bioscience, Inc. 2014 Omnibus Incentive Plan, as amended from time to
time.


1.8              "COBRA" means Code Section 4980B and the Department of Treasury
regulations thereunder.


1.9              "COBRA Coverage" shall have the meaning set forth in Section
4.1(b) hereof.


1.10           "COBRA Period" means, with respect to a Participant, the
Severance Period or, if earlier, until the date on which the Participant becomes
eligible to receive health benefits under one or more group health plans of a
subsequent employer.


1.11           "Code" means the Internal Revenue Code of 1986, as amended from
time to time.


1.12           "Company" shall have the meaning provided in the preamble hereto.


1.13            "Date of Termination" means the date on which a Participant
experiences a Separation from Service.


1.14            "Disability" means that a Participant has become "disabled"
within the meaning of Code Section 409A.


1.15            "Good Reason," with respect to a Participant, shall mean the
occurrence of any of the following events or conditions without the
Participant's written consent:

(i) a material diminution in the Participant's reporting relationship and title;

(ii) a material diminution in the Participant's Base Compensation; and

(iii) the Participant being required to relocate his principal place of
employment or service with the Company more than 50 miles from his principal
place of employment or service as of the date of the Change in Control.

A termination of employment or service by the Participant shall not be deemed to
be for Good Reason unless (A) the Participant gives the Company written notice
describing the event or events which is/are the basis for such termination
within 60 days after the event or events occur, (B) such grounds for termination
(if susceptible to correction) are not corrected by the Company within 30 days
of the Company's receipt of such notice ("Correction Period"), and (C) the
Participant terminates his employment or service no later than 30 days following
the Correction Period.
1.16            "Participant" means any "officer" (under Section 16(a) of the
Exchange Act) of the Company who, as of the applicable Date of Termination, is
not covered by a plan (other than this Plan) or agreement with the Company that
provides for cash severance or termination benefits.


1.17            "Person" means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, governmental agency or political subdivision thereof or other
entity.



1.18 "Plan" shall have the meaning set forth in the preamble hereto.



2

--------------------------------------------------------------------------------

1.19            "Qualifying Termination" means a Participant's Separation from
Service (a) by the Company without Cause, or (b) by the Participant for Good
Reason, in either case, on or within twelve (12) months after the effective date
of a Change in Control. Notwithstanding anything contained herein, in no event
shall a Participant be deemed to have experienced a Qualifying Termination (i)
if in connection with a Change in Control, such Participant's employment or
service with the Company is terminated and the Participant is offered comparable
employment or service or accepts comparable employment or service with the
Successor Entity (or an affiliate thereof), or (ii) as a result of the
Participant's death or Disability.


1.20            "Release" means a general release of claims against the Company
and its Affiliates substantially in the form attached hereto as Exhibit A.


1.21            "Section 409A" means Code Section 409A, together with Department
of Treasury regulations and other official guidance promulgated thereunder.


1.22            "Separation from Service" means a Participant's "separation from
service" from the Company within the meaning of Section 409A.


1.23            "Severance" means any payments and/or benefits that may be paid
or provided pursuant to Section 4.1 hereof.


1.24            "Severance Period" means the period commencing on the Date of
Termination and ending on (a) with respect to a Participant who has completed
six or fewer Years of Service, the six-month anniversary of the Date of
Termination or (b) with respect to a Participant who has completed at least
seven Years of Service, the monthly anniversary of the Date of Termination that
is equal to the number of such Participant's Years of Service.


1.25            "Successor Entity" means any entity that acquires or otherwise
succeeds to all or substantially all of the business or assets of the Company
following a Change in Control.


1.26            "Year of Service" means each full year of a Participant's
continuous employment or service with the Company (including a Successor Entity)
from the Participant's employment or service start date with the Company through
and including the Participant's Date of Termination.  Unless otherwise
determined by the Administrator in its sole discretion, in the case of a
Participant who is a rehired employee or service provider (disregarding for this
purpose a Participant's acceptance of  reasonably similar employment or service
with any Successor Entity or Affiliate thereof in connection with a Change in
Control), Years of Service shall not include the Participant's period of service
with the Company prior to his or her rehiring.


2.                 Effectiveness of the Plan.  The Plan shall become effective
upon the consummation of a Change in Control and shall be of no force or effect
prior to a Change in Control.


3.                Administration. Subject to Section 12.3 hereof, the Plan shall
be interpreted, administered and operated by the Administrator, which shall have
complete authority, subject to the express provisions of the Plan, to interpret
the Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan.  The Administrator may delegate any of its duties
hereunder to a subcommittee, or to such person or persons from time to time as
it may designate.


3

--------------------------------------------------------------------------------

4.                Severance.


4.1              Eligibility.  If a Participant experiences a Qualifying
Termination, then subject to and conditioned upon the Participant's execution
and non-revocation of a Release in accordance with Section 4.2 hereof and
subject to Section 5.3 hereof:


(a)            Cash Severance.  Such Participant shall be entitled to receive a
cash severance payment (the "Cash Severance") equal to the sum of (i) six months
of Participant's Base Compensation as in effect on the applicable Date of
Termination, plus (ii) one month of Base Compensation for every Year of Service
that exceeds six Years of Service.  The Cash Severance shall be payable in
substantially equal installments  in accordance with the Company's normal
payroll procedures during the Severance Period; provided, however, that no
payments under this Section 4.1(a) shall be made prior to the first payroll date
occurring on or after the thirtieth (30th) day following the Date of Termination
(such payroll date, the "First Payroll Date") (with amounts otherwise payable
prior to the First Payroll Date paid on the First Payroll Date without interest
thereon).


(b)            COBRA.  The Company shall provide to such Participant and the
Participant's legal dependents, during the COBRA Period, continuation of group
healthcare coverage (including without limitation, medical, dental and
prescription coverage) (i) at the same premium cost to such Participant and (ii)
at benefit levels no less favorable than those in effect for such Participant
and his or her legal dependents, in each case, immediately prior to the
applicable Date of Termination ("COBRA Coverage"), provided, in any case, that
such Participant properly elects continuation healthcare coverage under COBRA. 
Following the applicable COBRA Period, any further continuation of healthcare
coverage available under applicable law (if any) shall be at the Participant's
sole expense.  Notwithstanding the foregoing, (x) if any plan pursuant to which
the COBRA Coverage is provided is not, or ceases prior to the expiration of the
period of continuation coverage to be, exempt from the application of Section
409A under Treasury Regulation Section 1.409A-1(a)(5), or (y) the Company is
otherwise unable to continue to cover the Participant under its group health
plans without incurring penalties (including without limitation, pursuant to
Section 2716 of the Public Health Service Act or the Patient Protection and
Affordable Care Act), then, in either case, an amount equal to each remaining
Company subsidy shall thereafter be paid to the Participant in substantially
equal monthly installments over the continuation coverage period (or the
remaining portion thereof).


(c)            Equity Acceleration. Each then-unvested Company stock option and
restricted stock award held by the Participant shall conditionally vest in full
and, as applicable, become exercisable on the Date of Termination (and such
vesting shall become unconditional upon the Participant's execution and
non-revocation of a Release).


4.2              Release.  Notwithstanding anything herein to the contrary, a
Participant shall not be eligible to receive any Severance under the Plan unless
he or she first executes a Release within twenty-one (21) days (or forty-five
(45) days if necessary to comply with applicable law) after the Date of
Termination and does not revoke such Release within seven (7) days thereafter.


4.3              Limitations.  Notwithstanding any provision of this Plan to the
contrary, if (a) prior to a Change in Control, a Participant's employment or
service with the Company is terminated for any reason, (b) on or after the
Change in Control, such Participant's employment or service with the Company is
terminated other than due to a Qualifying Termination, or (c) a Participant
fails to timely execute a Release (or revokes a Release), in any case, then such
Participant shall immediately forfeit any right to receive any Severance under
this Section 4.  The Company shall, promptly following any Qualifying
Termination, furnish a Release in executable format to the affected Participant.


4

--------------------------------------------------------------------------------

5.               Section 409A.


5.1            General.  To the extent applicable, this Plan shall be
interpreted in accordance with Section 409A.  Notwithstanding any provision of
this Plan to the contrary, if the Company determines that any compensation or
benefits payable under this Plan may not be either compliant with or exempt from
Section 409A, the Company may adopt such amendments to this Plan or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take such other actions, that the Company determines are
necessary or appropriate to avoid the imposition of taxes under Section 409A,
including without limitation, actions intended to (a) exempt the compensation
and benefits payable under this Plan from Section 409A, and/or (b) comply with
the requirements of Section 409A; provided, however, that (i) no such action
shall be taken without a Participant's written consent to the extent that any
such action would adversely affect such Participant's rights hereunder, and (ii)
this Section 5.1 shall not create any obligation on the part of the Company or
any of its Affiliates to adopt any such amendment, policy or procedure or take
any such other action, nor shall the Company or any of its Affiliates have any
liability for failing to do so.


5.2            Installments.  For purposes of applying the provisions of Section
409A to the Plan, each separately identified amount to which a Participant is
entitled under the Plan shall be treated as a separate payment.  In addition, to
the extent permissible under Section 409A, the right to receive any installment
payments under this Plan shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under Treasury
Regulation Section 1.409A-2(b)(2)(iii).


5.3            Potential Six-Month Delay.  Notwithstanding anything to the
contrary in this Plan, no amounts shall be paid to any Participant under this
Plan during the six-month period following such Participant's Separation from
Service to the extent that paying such amounts at the time or times indicated in
this Plan would result in a prohibited distribution under Code Section
409A(a)(2)(b)(i).  If the payment of any such amounts is delayed as a result of
the previous sentence, then on the first business day following the end of such
six-month period (or such earlier date upon which such amount can be paid under
Section 409A without resulting in a prohibited distribution, including as a
result of the Participant's death), the Participant shall receive payment of a
lump-sum amount equal to the cumulative amount that would have otherwise been
payable to the Participant during such six-month period without interest
thereon.


6.              Notice of Termination.  Any purported termination of a
Participant's employment or service shall be communicated by written notice of
termination from the Company to the Participant in accordance with Section 9
hereof, setting forth the basis for termination of the Participant's employment
or service and the Date of Termination (a "Notice of Termination").


7.              Parachute Payment Limitations.  Notwithstanding anything to the
contrary contained in this Plan (or any other agreement entered into by and
between any Participant and the Company or any incentive arrangement or plan
offered by the Company), in the event that any amount or benefit paid or
distributed to any Participant pursuant to this Plan, taken together with any
other amounts or benefits paid to the Participant by the Company (collectively,
the "Covered Payments"), would constitute an "excess parachute payment" as
defined in Section 280G of the Code, and would thereby subject the Participant
to an excise tax under Section 4999 of the Code (an "Excise Tax"), the
provisions of this Section 7 shall apply.  If the aggregate present value (as
determined for purposes of Section 280G of the Code) of the Covered Payments
exceeds the amount which can be paid to the Participant without the Participant
incurring an Excise Tax, then, solely to the extent that the Participant would
be better off on an after tax basis by receiving the maximum amount which may be
paid hereunder without the Participant becoming subject to the Excise Tax, the
amounts payable to the Participant under this Plan (or any other agreement by
and between a Participant and the Company or pursuant to any incentive
arrangement or plan offered by the Company) shall be reduced (but not below
zero) to the maximum amount which may be paid hereunder without the Participant
becoming subject to the Excise Tax (such reduced payments to be referred to as
the "Payment Cap"). In the event the Participant receives reduced payments and
benefits as a result of application of this Section 7, the Participant shall
have the right to designate which of the payments and benefits otherwise set
forth herein (or any other agreement between the Company and the Participant or
any incentive arrangement or plan offered by the Company) shall be received in
connection with the application of the Payment Cap, subject to the following
sentence.  Reduction shall first be made from payments and benefits which are
determined not to be "nonqualified deferred compensation" for purposes of
Section 409A of the Code, and then shall be made (to the extent necessary) out
of payments and benefits that are subject to Section 409A of the Code and that
are due at the latest future date.


5

--------------------------------------------------------------------------------

8.          No Mitigation.  No Participant shall be required to seek other
employment or service or to attempt in any way to reduce or mitigate any
Severance payable under this Plan, and the amount of any such Severance shall
not be reduced by any other compensation paid or provided to any Participant
following such Participant's Separation from Service.


9.               Successors.


9.1             Company Successors.  This Plan shall inure to the benefit of and
shall be binding upon the Company, any Successor Entity and their successors and
assigns.  Any successor (whether direct or indirect and whether by purchase,
lease, merger, consolidation, liquidation or otherwise) to all or substantially
all of the Company's business and/or assets shall assume and agree to perform
the obligations of the Company under this Plan.  For all purposes of this Plan,
the term "Company" shall include any successor to the Company's business and/or
assets (whether by contract or by operation of law).


9.2             Participant Successors.  This Plan shall inure to the benefit of
and be enforceable by each Participant's personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, legatees
or other beneficiaries.  If a Participant shall die while any amount remains
payable to such Participant hereunder, all such amounts shall be paid in
accordance with the terms of this Plan to the executors, personal
representatives or administrators of such Participant's estate.


10.            Notices.  All communications relating to matters arising under
this Plan shall be in writing and shall be deemed to have been duly given when
hand delivered, faxed or mailed by reputable overnight carrier or United States
certified mail, return receipt requested, addressed, if to a Participant, to the
address on file with the Company and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:


To the Company:


Nemus Bioscience, Inc.
650 Town Center Drive, Suite 620
Costa Mesa, CA 92626
Attn: Liz Berecz
Email:  liz@nemusbio.com


6

--------------------------------------------------------------------------------

11.             Claims Procedure.


11.1            Claims.  Generally, Participants are not required to present a
formal claim in order to receive benefits under the Plan.  If, however, any
person (the "Claimant") believes that benefits are being denied improperly, that
this Plan is not being operated properly, that fiduciaries of this Plan have
breached their duties, or that the Claimant's legal rights are being violated
with respect to this Plan, the Claimant must file a formal claim, in writing,
with the Administrator.  This requirement applies to all claims that any
Claimant has with respect to this Plan, including claims against fiduciaries and
former fiduciaries, except to the extent the Administrator determines, in its
sole discretion that it does not have the power to grant all relief reasonably
being sought by the Claimant.  A formal claim must be filed within 90 days after
the date the Claimant first knew or should have known of the facts on which the
claim is based, unless the Administrator consents otherwise in writing.  The
Administrator shall provide a Claimant, on request, with a copy of the claims
procedures established under Section 11.2.


11.2            Claims Procedure.  The Administrator has adopted procedures for
considering claims (which are set forth in Exhibit B attached hereto), which it
may amend or modify from time to time, as it sees fit.  These procedures shall
comply with all applicable legal requirements.  These procedures may provide
that final and binding arbitration shall be the ultimate means of contesting a
denied claim (even if the Administrator or its delegates have failed to follow
the prescribed procedures with respect to the claim).  The right to receive
benefits under this Plan is contingent on a Claimant using the prescribed claims
and arbitration procedures to resolve any claim.


12.             Miscellaneous.


12.1            Entire Plan.  This Plan contains the entire understanding of the
parties relating to the subject matter hereof.


12.2            No Right to Continued Service.  Nothing contained in this Plan
shall (a) confer upon any Participant or any other Person any right to continue
as an employee or other service provider of the Company or any of its
Affiliates, (b) constitute any contract of employment or service or agreement to
continue employment or service for any particular period, or (c) interfere in
any way with the right of the Company or any of its Affiliates to terminate a
service relationship with any Participant, with or without Cause.


12.3            Termination and Amendment of Plan.  Prior to the consummation of
a Change in Control, this Plan may be amended or terminated by the Administrator
at any time and from time to time, in its sole discretion. For a period of one
year from and after the consummation of a Change in Control, this Plan may not
be amended, modified, suspended or terminated except with the express written
consent of each Participant who would be adversely affected by any such
amendment, modification, suspension or termination. After the expiration of such
one-year period, this Plan may again be amended or terminated by the
Administrator at any time and from time to time, in its sole discretion
(provided, that no such amendment or termination shall materially and adversely
affect the rights of any Participant who has experienced a Qualifying
Termination on or prior to such amendment or termination).


12.4            Withholding.  The Company and its Affiliates shall have the
authority and the right to deduct and withhold an amount sufficient to satisfy
federal, state, local and foreign taxes required by law to be withheld with
respect to any Severance payable under this Plan.


12.5            Benefits not Assignable.  Except as otherwise provided herein or
by law, (a) no right or interest of any Participant under the Plan shall be
assignable or transferable, in whole or in part, either directly or by operation
of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner, (b) no attempted assignment or
transfer thereof shall be effective and (c) no right or interest of any
Participant under the Plan shall be liable for, or subject to, any obligation or
liability of such Participant. When a payment is due under this Plan to a
Participant who is unable to care for his or her affairs, payment may be made
directly to his or her legal guardian or personal representative.


7

--------------------------------------------------------------------------------

12.6            Applicable Law.  This Plan shall be construed and interpreted in
accordance with the laws of the State of California without reference to the
conflict of laws provisions thereof, to the extent not preempted by federal law,
which shall otherwise control.


12.7            Validity.  The invalidity or unenforceability of any provision
of this Plan shall not affect the validity or enforceability of any other
provision of this Plan, which shall remain in full force and effect.


12.8            Captions.  The captions contained in this Plan are for
convenience only and shall have no bearing on the meaning, construction or
interpretation of the Plan's provisions.


12.9            Expenses.  The expenses of administering the Plan shall be borne
by the Company or any Successor Entity.


12.10         Unfunded Plan.  The Plan is intended to be an "unfunded" plan with
respect to Severance payments.  With respect to any Severance payments not yet
made to a Participant, nothing contained in the Plan shall give the Participant
any rights that are greater than those of a general unsecured creditor of the
Company or any Successor Entity.
 

 
8

--------------------------------------------------------------------------------

 
EXHIBIT A


GENERAL RELEASE AND WAIVER
FORM OF RELEASE
For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
"Releasees" hereunder, consisting of Nemus Bioscience, Inc. (the "Company"), and
each of the Company's partners, associates, affiliates, parents, subsidiaries,
predecessors, successors, heirs, assigns, agents, directors, officers,
employees, representatives, and all persons acting by, through, or under them,
or any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys' fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent ("Actions"), which the undersigned now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever arising from the beginning of time to the date hereof (hereinafter
called "Claims").
The Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
undersigned's service with the Releasees, or any of them, or the termination
thereof; any claim for wages, salary, commissions, bonuses, incentive payments,
profit-sharing payments, expense reimbursements, leave, vacation, severance pay
or other benefits; any claim for benefits under any stock option, restricted
stock or other equity-based incentive plan of the Releasees, or any of them (or
any related agreement to which any Releasee is a party); any alleged breach of
any express or implied contract of employment or service; any alleged torts or
other alleged legal restrictions on Releasee's right to terminate the employment
or service of the undersigned; and any alleged violation of any federal, state
or local statute or ordinance including, without limitation, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Equal
Pay Act, the Family Medical Leave Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the National Labor Relations Act, the
California Labor Code, the California Family Rights Act and the California Fair
Employment and Housing Act, each as amended.  Notwithstanding the foregoing,
this Release shall not operate to release any rights or claims (and such rights
or claims shall not be included in the definition of "Claims") of the
undersigned (i) with respect to payments or benefits to which the undersigned
may be entitled under Section 4 of the Nemus Bioscience, Inc. Officer Change in
Control Severance Plan, (ii) to accrued or vested benefits (as of the date
hereof) the undersigned may have, if any, under any applicable plan, policy,
program, arrangement or agreement of any of the Releasees, (iii) for
indemnification and/or advancement of expenses arising under any indemnification
agreement between the undersigned and the Company or under the bylaws,
certificate of incorporation of other similar governing document of the Company
or (vi) which cannot be waived by an employee under applicable law.
THE UNDERSIGNED ACKNOWLEDGES THAT THE UNDERSIGNED HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."
A-2

--------------------------------------------------------------------------------

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE UNDERSIGNED MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES
OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.
[IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:
(1)                          HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS RELEASE;
(2)                          HE HAS FORTY-FIVE (45) DAYS FROM HIS SEPARATION
FROM SERVICE TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND
(3)                          HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO
REVOKE IT, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.]1
The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the undersigned may have
against Releasees, or any of them, and the undersigned agrees to indemnify and
hold Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys' fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.
The undersigned agrees that if the undersigned hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against Releasees, or any of them, any of the Claims
released hereunder, then the undersigned shall pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys' fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.  Nothing herein shall prevent the undersigned from raising
or asserting any defense in any suit, claim, proceeding or investigation brought
by any of the Releasees, and by raising or asserting any such defense, the
undersigned shall not become obligated to pay attorneys' fees under this
paragraph.
The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.



--------------------------------------------------------------------------------




1 Include if OWBPA is applicable.

A-3

--------------------------------------------------------------------------------



The undersigned acknowledges that different or additional facts may be
discovered in addition to what is now known or believed to be true by him with
respect to the matters released in this Release, and the undersigned agrees that
this Release shall be and remain in effect in all respects as a complete and
final release of the matters released, notwithstanding any different or
additional facts.
IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________________, 20__.





           
[NAME]
 

 
 
 


A-4

--------------------------------------------------------------------------------



EXHIBIT B
DETAILED CLAIMS AND ARBITRATION PROCEDURES


1.    CLAIMS PROCEDURE
Initial Claims.  All claims will be presented to the Administrator in writing. 
Within 90 days after receiving a claim, a claims official appointed by the
Administrator will consider the claim and issue his or her determination thereon
in writing.  The claims official may extend the determination period for up to
an additional 90 days by giving the Claimant written notice.  The initial claim
determination period can be extended further with the consent of the Claimant. 
Any claims that the Claimant does not pursue in good faith through the initial
claims stage will be treated as having been irrevocably waived.
Claims Decisions.  If the claim is granted, the benefits or relief the Claimant
seeks will be provided.  If the claim is wholly or partially denied, the claims
official will, within 90 days (or a longer period, as described above), provide
the Claimant with written notice of the denial, setting forth, in a manner
calculated to be understood by the Claimant: (i) the specific reason or reasons
for the denial; (ii) specific references to the provisions on which the denial
is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim, together with an explanation of
why the material or information is necessary; and (iv) appropriate information
as to the steps to be taken if the Claimant wishes to submit his or her claim
for review, including the time limits applicable to such procedures, and a
statement of the Claimant's right to bring a civil action under Section 502(a)
of ERISA following an adverse decision upon review.  If the Claimant can
establish that the claims official has failed to respond to the claim in a
timely manner, the Claimant may treat the claim as having been denied by the
claims official.
Appeals of Denied Claims.  Each Claimant will have the opportunity to appeal the
claims official's denial of a claim in writing to an appeals official appointed
by the Administrator (which may be a person, committee, or other entity).  A
Claimant must appeal a denied claim within 60 days after receipt of written
notice of denial of the claim, or within 60 days after it was due if the
Claimant did not receive it by its due date.  The Claimant (or his or her duly
authorized representative) may review pertinent documents in connection with the
appeals proceeding and may present issues, comments and documents in writing
relating to the claim.  The review will take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit claim determination. Any claims that the
Claimant does not pursue in good faith through the appeals stage, such as by
failing to file a timely appeal request, will be treated as having been
irrevocably waived.
Appeals Decisions.  The decision by the appeals official will be made not later
than 60 days after the written appeal is received by the Administrator, unless
special circumstances require an extension of time, in which case a decision
will be rendered as soon as possible, but not later than 120 days after the
appeal was filed, unless the Claimant agrees to a further extension of time. 
The appeal decision will be in writing, will be set forth in a manner calculated
to be understood by the Claimant, and will include specific reasons for the
decision, specific references to the provisions on which the decision is based,
if applicable, a statement that the Claimant is entitled to receive upon request
and free of charge reasonable access to and copies of all documents, records and
other information relevant to the Claimant's claim for benefits, as well as a
statement of the Claimant's right to bring an action under Section 502(a) of
ERISA.  If a Claimant does not receive the appeal decision by the date it is
due, the Claimant may deem his or her appeal to have been denied.
B-1

--------------------------------------------------------------------------------

Procedures.  The Administrator will adopt procedures by which initial claims
will be considered and appeals will be resolved; different procedures may be
established for different claims.  All procedures will be designed to afford a
Claimant full and fair consideration of his or her claim.
Arbitration of Rejected Appeals.  If a Claimant has pursued a claim through the
appeal stage of these claims procedures, the Claimant may contest the actual or
deemed denial of that claim through arbitration, as described below.  In no
event shall any denied claim be subject to resolution by any means (such as in a
court of law) other than arbitration in accordance with the following
provisions.
2.    ARBITRATION PROCEDURE
Request for Arbitration.  A Claimant must submit a request for binding
arbitration to the Administrator within 60 days after receipt of the written
denial of an appeal (or within 60 days after he or she should have received the
determination). The Claimant or the Administrator may bring an action in any
court of appropriate jurisdiction to compel arbitration in accordance with these
procedures, provided, however, that nothing in this Plan shall require
arbitration of any claims which, by law, cannot be the subject of a compulsory
arbitration agreement.
Applicable Arbitration Rules.  All claims shall be resolved exclusively by
arbitration administered by JAMS under its Employment Arbitration Rules and
Procedures then in effect (the "JAMS Rules").  Notwithstanding the foregoing,
the Administrator and the Claimant shall have the right to (i) seek a
restraining order or other injunctive or equitable relief or order in aid of
arbitration or to compel arbitration, from a court of competent jurisdiction, or
(ii) interim injunctive or equitable relief from the arbitrator pursuant to the
JAMS Rules, in each case to prevent any violation of this Plan or any other
agreement between the Company and the Claimant.  The Administrator and the
Claimant must notify the other party in writing of a request to arbitrate any
claims within the same statute of limitations period applicable to such claims.


Arbitrator.  The arbitrator shall be selected in accordance with the JAMS Rules,
provided that the arbitrator shall be an attorney with significant experience in
employment matters.  The arbitrator will be empowered to award either party any
remedy at law or in equity that the party would otherwise have been entitled to
had the matter been litigated in court, including, but not limited to, general,
special and punitive damages, injunctive relief, costs and attorney fees;
provided, however, that the authority to award any remedy is subject to whatever
limitations, if any, exist in the applicable law on such remedies.  The
arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law, and the arbitrators shall be required
to follow the laws of the State of Maryland consistent with Section 12.8 of this
Plan.


Location; Costs; Attorney's Fees.  Any arbitration proceeding brought under this
Plan shall be conducted before one arbitrator in Orlando, Florida, or such other
location to which the parties mutually agree.  Each party to any dispute shall
pay its own expenses, including attorneys' fees; provided, however, that the
Company shall pay all costs and fees that the Claimant would not otherwise have
been subject to paying if the claim had been resolved in a court of law and, to
the extent required by applicable law for this arbitration provision to be
enforceable, the Company shall reimburse the Claimant for any reasonable travel
expenses incurred by the Claimant in connection with the Claimant's travel to
Florida for any arbitration proceedings.


Arbitration Award.  Any judgment on or enforcement of any award, including an
award providing for interim or permanent injunctive relief, rendered by the
arbitrator may be entered, enforced or appealed in any court having jurisdiction
thereof.  Any arbitration proceedings, decision or award rendered hereunder, and
the validity, effect and interpretation of this arbitration provision, shall be
governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq.


B-2

--------------------------------------------------------------------------------

Confidentiality.  It is part of the essence of this Plan that any claims
hereunder shall be resolved expeditiously and as confidentially as possible. 
Accordingly, the Company and the Claimant agree that all proceedings in any
arbitration shall be conducted under seal and kept strictly confidential.  In
that regard, no party shall use, disclose or permit the disclosure of any
information, evidence or documents produced by any other party in the
arbitration proceedings or about the existence, contents or results of the
proceedings except as necessary and appropriate for the preparation and conduct
of the arbitration proceedings, or as may be required by any legal process, or
as required in an action in aid of arbitration or for enforcement of or appeal
from an arbitral award.  Before making any disclosure permitted by the preceding
sentence, the party intending to make such disclosure shall give the other party
reasonable written notice of the intended disclosure and afford such other party
a reasonable opportunity to protect its interests.
 
 
 

 
B-3